Citation Nr: 1454049	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  07-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with penile dermatitis.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy with carpal tunnel syndrome of the right upper extremity.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.    

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.     

This appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With regard to the Veteran's claim for an increased rating for his type II diabetes mellitus with penile dermatitis, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination to determine the current nature and severity of such disability and any noncompensable complications.  In this regard, the Board observes that he was last examined by VA in August 2007 as relevant to his diabetes and May 2008 as relevant to his penile dermatitis.  The Board also notes that a peripheral nerves examination was conducted in May 2011; however, such was pertinent to his separately service-connected peripheral neuropathy of the bilateral upper and lower extremities.  In this regard, while such disabilities are associated with his diabetes, they have been determined to be separately compensable and, therefore, are evaluated separately.  See 38 C.F.R. 
§ 4.120, Diagnostic Code 7913, Note (1).   

In contrast, as the Veteran's penile dermatitis has been determined to be part of the diabetic process, but is considered noncompensable, it is rated as part of his diabetes.  See Id.  However, since the last VA examination in May 2008, the Veteran has alleged that his penile dermatitis has worsened and now covers 5 to 20 percent of his body, a finding, if true, would allow for a separate compensable rating under Diagnostic Code 7806 pertinent to dermatitis.  In this regard, VA treatment records dated in February 2009 reveal a mild rash of the lower back diagnosed as dermatitis.  Furthermore, a June 2010 VA treatment record reflects that the Veteran's dosage of insulin was increased. Therefore, as the evidence suggests that the Veteran's type II diabetes mellitus with penile dermatitis symptomatology may have increased in severity since the August 2007 and May 2008 VA examinations, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, such examination should address whether the Veteran has any additional complications of his diabetes mellitus.  In this regard, the August 2007 VA examination noted that the Veteran had mild nonproliferative diabetic retinopathy.  Additionally, VA treatment records reflect cardiac complaints without a full workup.  Therefore, it is unclear whether the Veteran has additional complications of his diabetes that are not already contemplated either in his 20 percent rating for type II diabetes mellitus with penile dermatitis, or separate ratings for his peripheral neuropath of the bilateral upper and lower extremities.  Therefore, such examination should address whether the Veteran has any additional complications of his diabetes mellitus.

In addition to the foregoing, the Board notes that the record indicates the Veteran was treated at the Cleveland VA Medical Center as recently as 2011.  The evidentiary record only contains VA treatment records dated through June 2010.  It also appears that the Veteran had previously sought private treatment.  Therefore, on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include VA treatment records dated from June 2010 to the present.  

With respect to the Veteran's claims for increased ratings for peripheral neuropathy of the bilateral upper extremities, the RO denied such claims in the September 2011 rating decision. Thereafter, in November 2011, the Veteran submitted a notice of disagreement to the AOJ.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Therefore, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records from the Cleveland VA facility dated from June 2010 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Once all outstanding records have been amassed, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected diabetes mellitus and all associated complications.  All indicated tests and studies are to be performed.  Prior to the examination, the record must be made available to and reviewed by the examiner. 

The examiner should provide an accurate and fully descriptive assessment of the Veteran's diabetes, including specific discussion on:

a) Whether control of the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  

b) Whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions; and, if so, the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.  

c) The examiner should also evaluate and discuss the severity of all related complications of diabetes mellitus, to include penile dermatitis, as well as dermatitis affecting any other body area, diabetic retinopathy, and any cardiac complications.

d)  The examiner should address the functional impact the Veteran's diabetes mellitus with penile dermatitis has on his daily life and employability.

All opinions expressed must be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to an increased rating for type II diabetes mellitus with penile dermatitis should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

4.  Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to a rating in excess of 20 percent for peripheral neuropathy with carpal tunnel syndrome of the right upper extremity and a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  Advise the Veteran and his representative of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



